 



Exhibit 10.1
Amendment No. 2
to the
1992 Employee Stock Purchase Plan
     WHEREAS, C-COR Incorporated (the “Corporation”) implemented an Employee
Stock Purchase Plan (the “Plan”) in 1992 to secure for the Corporation and its
shareholders the benefits of the incentive which an interest in the ownership of
shares of common stock of the Corporation will provide to its employees;
     WHEREAS, on September 23, 2007, the Corporation entered into an Agreement
and Plan of Merger (the “Agreement”) with Arris Group, Inc. and Air Merger
Subsidiary, Inc. pursuant to which the Corporation will merge with and into Air
Merger Subsidiary, Inc.
     WHEREAS, pursuant to the Agreement, the Corporation has agreed to assure
that the Plan be suspended as soon as permitted by the terms of the Plan and
there shall not be an additional Offering Period; and
     WHEREAS, capitalized terms used herein but not defined shall have the
meanings set forth in the Plan.
     NOW, THEREFORE, the Plan is hereby amended as follows:
     1. The Offering Period that is due to begin on October 1, 2007 shall not be
initiated and all future Offering Periods shall be suspended until such time
that the Board of Directors of the Corporation adopts a resolution to initiate
an Offering Period.
     2. Participant Payroll Deductions shall be suspended effective October 1,
2007, or as soon as practicable thereafter. If any Payroll Deductions are made
after October 1, 2007, the Corporation shall promptly refund such amounts to the
Participant. The appropriate officers of the Corporation are empowered to
determine when and if Payroll Deductions may resume, and to promulgate rules
regarding whether the Payroll Deduction elections will be superseded or
reinstated.
     IN WITNESS WHEREOF, the Plan is amended effective this 28th day of
September 2007.

           
C-COR INCORPORATED
      By:   /s/ William T. Hanelly         William T. Hanelly        Chief
Financial Officer     

